Citation Nr: 1204384	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  11-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318.

3.  Entitlement to aid and attendance or housebound benefits for the appellant, N.A.A.

4.  Entitlement to an effective date earlier than November 6, 2008 for the award of a total disability rating based on individual unemployability (TDIU) resulting in accrued benefits for the appellant, N.A.A.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from February 1946 to July 1947.  The Veteran died in October 2009.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

At the time of his death in October 2009, the Veteran was service connected for bilateral pes planus, evaluated as 50 percent disabling, and degenerative disc disease of the low back, evaluated as 20 percent disabling.  His death certificate shows an immediate cause of death as cardiogenic shock (four days) with a secondary cause of death as stress cardiomyopathy (two weeks).  

Private treatment records show that the Veteran was experiencing several medical problems as early as October 1999.  Significantly, these records show an impression of hypertension as early as March 2000 and an impression of congestive heart failure as early as July 2006.  A May 2002 statement from the Veteran's attorney concerning a workers' compensation claim shows that the Veteran had lost 8.5 percent of heart function due to his hypertension.

VA treatment records show that the Veteran sustained a fall in January 2009, fracturing his left ankle.  In January 2009 the Veteran also reported a history of falls.  Subsequently, in October 2009, approximately two weeks prior to his death, the Veteran fell again resulting in a fracture of the right hip.  

In connection with her claim the appellant submitted a November 2009 Accident Death Physician's Statement signed by Dr. B. Kimble wherein Dr. Kimble wrote "the hip fracture put a strain on [the Veteran's] cardiovascular system which was already brittle from the aortic stenosis."  In December 2009 correspondence the appellant argued that the October 2009 fall was the result of the Veteran's service-connected bilateral pes planus.  Specifically, the appellant wrote that the Veteran's "service connected legs bucked from sharp pain and caused him to fall and fracture his hip."  In support of this assertion the appellant also submitted a February 2010 statement from her daughter wherein she wrote that she had witnessed the Veteran falling several times due to the pain and lack of circulation in his feet.  

Based on the above, the RO obtained a VA medical opinion in July 2010.  A review of this opinion shows a synopsis of the appellant's contentions and the following question:  "Based on a complete review of the Veteran's claims file, please provide an opinion, with complete rationale, as to whether the Veteran's service-connected flat feet was a contributory cause of death?  In other words, was there a causal connection between the Veteran's flat feet and the cause of his death?"  In response to this question the VA examiner simply wrote the word "no" and failed to elaborate on the response or provide any sort of rationale.    

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In Barr, 21 Vet. App. at 311, the Court of Appeals for Veterans Claims found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  As the July 2010 VA examiner failed to provide a rationale with regard to his opinion, another examination is warranted pursuant to Barr.  

Also, with respect to the appellant's claim for aid and attendance or housebound benefits, where a surviving spouse who is entitled to death pension is in need of the regular aid and attendance of another person, an increased rate of pension is payable.  38 U.S.C.A. § 1541(d) (West 2002).  For pension purposes, a person shall be considered to be in need of regular aid and assistance if such person (1) is a patient in a nursing home on account of mental or physical incapacity; (2) is helpless or blind, or so nearly helpless or blind as to need the regular aid and attendance of another person; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(b), (c) (2011).

In this case, the appellant has not yet been awarded death pension.  However, the Board has remanded the issue of entitlement to death pension for further development.  A May 2009 statement from Dr. J.A. Gallo indicates that the appellant is currently disabled due to her illnesses (to include severe anxiety, depression, panic attacks, shoulder problems, and knee problems) and in need of nursing care and assistance at her home.  Should death pension later be awarded, the appellant should be afforded a VA examination to determine whether she meets the requirements for an increased rate of pension under 38 U.S.C.A. § 1541(d) based on the need of the regular aid and attendance of another person.

Finally, the Board has determined that the February 2011 VA Form 9 from the appellant regarding a request for an effective date earlier than November 6, 2008 for the assignment of a TDIU resulting in accrued benefits for the appellant, is a notice of disagreement as to the February 2010 rating decision.  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted.  If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.  A statement of the case has not yet been issued with regard to this issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Afford the July 2010 VA examiner the opportunity to supplement his report and specifically opine whether it is at least as likely as not that the Veteran's death can be related to his military service to include a service-connected disability.  Significantly, the examiner should opine whether the Veteran's service-connected bilateral pes planus contributed to the October 2009 fall and the breaking of his right hip and, whether or not this resulted in his death.  The claims file must be made available to the examiner for review in connection with the examination.   

The examiner's attention is specifically directed to the following:  private treatment records showing an impression of hypertension as early as March 2000 and an impression of congestive heart failure as early as July 2006; a May 2002 statement from the Veteran's attorney concerning a workers' compensation claim shows that the Veteran had lost 8.5 percent of heart function due to his hypertension; VA treatment records showing that the Veteran sustained a fall in January 2009, fracturing his left ankle, reported a history of falling, and sustained another fall in October 2009, fracturing his right hip; a November 2009 Accident Death Physician's Statement signed by Dr. B. Kimble wherein Dr. Kimble wrote "the hip fracture put a strain on [the Veteran's] cardiovascular system which was already brittle from the aortic stenosis"; December 2009 correspondence wherein the appellant argued that the October 2009 fall was the result of the Veteran's service-connected bilateral pes planus; and a February 2010 statement from the appellant's daughter wherein she wrote that she had witnessed the Veteran falling several times due to the pain and lack of circulation in his feet.  

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

If the July 2010 VA examiner is unavailable, give this case to a new examiner to give his or her opinion regarding the above question.

2.  If, and only if, the appellant's claim for death pension is awarded, afford the appellant a VA examination to determine whether she meets the requirements for an increased rate of pension under 38 U.S.C.A. § 1541(d) based on the need of the regular aid and attendance of another person.

3.  Issue a Statement of the Case (SOC) regarding the issue of entitlement to an effective date earlier than November 6, 2008 for the assignment of a TDIU resulting in accrued benefits for the appellant.  The RO should also advise the appellant of the need to timely file a substantive appeal if she desires appellate review of this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

4.  After completion of the above, review the expanded record and determine if the claim can be granted.  If any claim remains denied, issue a Supplemental Statement of the Case (SSOC) and afford the appellant an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


